FILED
                            NOT FOR PUBLICATION                             OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10518

               Plaintiff - Appellee,             D.C. No. 5:08-cr-00870-JW

  v.
                                                 MEMORANDUM *
JORGE AGUILAR-VALLEJO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                      James Ware, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Jorge Aguilar-Vallejo appeals from the district court’s denial of his motion

to dismiss the indictment. We have jurisdiction pursuant to 28 U.S.C. § 1291, and

we dismiss.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Aguilar-Vallejo contends that the district court erred when it denied his

motion to dismiss the indictment. When Aguilar-Vallejo entered an unconditional

guilty plea, however, he waived the right to appeal the denial of his motion to

dismiss. See Tollett v. Henderson, 411 U.S. 258, 267 (1973). We therefore do not

address the merits of Aguilar-Vallejo’s motion to dismiss. See United States v.

Lopez-Armenta, 400 F.3d 1173, 1175 (9th Cir. 2005).

      DISMISSED.




                                          2                                   09-10518